                Case 2:18-cv-01191-JLR Document 81 Filed 05/14/20 Page 1 of 3




1
                                                                  The Honorable James L. Robart

2

3

4

5

6

7

8
                                       UNITED STATES DISTRICT COURT
9                                     WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
10
     J.R., by and through his parents and
11
     guardians, Ju.R. and Ja.R., individually, on        NO. 2:18-cv-01191-JLR
12   behalf of similarly situated individuals,
                                                         STIPULATED ORDER RE: LATE
13                                  Plaintiff,           CLAIMS ADJUDICATION
14             v.
                                                         Noted for Consideration:
15   BLUE CROSS AND BLUE SHIELD OF                       May 14, 2020
     ILLINOIS; CATHOLIC HEALTH
16
     INITIATIVES MEDICAL PLAN; and
17   CATHOLIC HEALTH INITIATIVES,

18                                  Defendants.
19
              Pursuant to the parties’ stipulation and for good cause shown, the above Late
20
     Claims procedure is ORDERED.
21
              The Claims Administrator shall administer Late Claims as follows:
22
              1.         If, after payment of all items in Sections 8.2 and 8.3 of the Settlement
23
     Agreement, there are sufficient funds in the Qualified Settlement Fund to pay all valid
24
     Late Claims, then Late Claims shall be paid at 100% of their approved amount.
25

26

                                                                           SIRIANNI YOUTZ
     STIPULATED ORDER RE: LATE                                       SPOONEMORE HAMBURGER PLLC
     CLAIMS ADJUDICATION – 1                                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01191-JLR]                                          SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
                Case 2:18-cv-01191-JLR Document 81 Filed 05/14/20 Page 2 of 3




1             2.         If, after payment of all items in Sections 8.2 and 8.3 of the Settlement
2    Agreement, there are insufficient funds in the Qualified Settlement Fund to pay all valid
3    Late Claims at 100%, then Late Claims shall be paid on a pro rata basis.
4             3.         This Order does not modify any of the provisions of the Amended Final
5    Order, Dkt. No. 79, including the Court’s finding that the Final Order is a final appealable
6    Order pursuant to Fed. R. App. P. 4(a).
7
              It is so ORDERED this 14th day of May, 2020.
8

9

10

11
                                                          A
                                                          JAMES L. ROBART
12
                                                          United States District Judge
13
     Presented by:
14

15   SIRIANNI YOUTZ
     SPOONEMORE HAMBURGER PLLC
16
      s/ Eleanor Hamburger
17   Richard E. Spoonemore (WSBA #21833)
18
     Eleanor Hamburger (WSBA #26478)
     Daniel Gross (WSBA #23992)
19   Attorneys for the Plaintiff Class
20
     KILPATRICK TOWNSEND
21   & STOCKTON LLP

22    s/ Gwendolyn C. Payton (per email authorization)
     Gwendolyn C. Payton (WSBA # 26752)
23
     Attorneys for Defendant
24   Blue Cross Blue Shield of Illinois

25

26

                                                                           SIRIANNI YOUTZ
     STIPULATED ORDER RE: LATE                                       SPOONEMORE HAMBURGER PLLC
     CLAIMS ADJUDICATION – 2                                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01191-JLR]                                          SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
                Case 2:18-cv-01191-JLR Document 81 Filed 05/14/20 Page 3 of 3




1
     BARLOW COUGHRAN MORALES
2    & JOSEPHSON, P.S.

3     s/ Jeffrey G. Maxwell (per email authorization)
     Jeffrey G. Maxwell (WSBA # 33503)
4
     Attorneys for Defendant
5    Catholic Health Initiatives Medical Plan
     and Catholic Health Initiatives
6
     GROOM LAW GROUP, CHTD.
7

8     s/ Kara Wheatley (per email authorization)
     Lars C. Golumbic (Admitted pro hac vice)
9
     Paul J. Rinefierd (Admitted pro hac vice)
10   Kara Wheatley (Admitted pro hac vice)
     Attorneys for Defendant
11   Catholic Health Initiatives Medical Plan
     and Catholic Health Initiatives
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                  SIRIANNI YOUTZ
     STIPULATED ORDER RE: LATE                              SPOONEMORE HAMBURGER PLLC
     CLAIMS ADJUDICATION – 3                                   3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01191-JLR]                                 SEATTLE, WASHINGTON 98121
                                                             TEL. (206) 223-0303 FAX (206) 223-0246
